Dibell, J.
(dissenting.)
I dissent.
*13The plaintiff turned to tbe left in the usual way to go to the street below. He looked to the west a block and there was no traffic approaching. He was not negligent in making the turn. If he was negligent it was because he did not take a further look instead of directing Ms attention to getting into the street below. It is doubtful, whether a further look would have helped him. He was not bound to anticipate that one approaching from the west would be negligent of his safety. In my judgment it should not be held that the facts are so clearly against him that his negligence is established as a rule of law. The case was clearly put to the jury by the court and its composite judgment on the facts should stand.